Citation Nr: 1809082	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-35 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for left shoulder labral tear, status post (SP) repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 2003 to September 2005, with service in southwest Asia. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 
 
This case was previously before the Board in March 2017. At that time, the Board remanded the claim for further development.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim for entitlement to an initial rating in excess of 20 percent for left shoulder labral tear, status post (SP) repair, can be decided. At her May 2017 Board hearing, the Veteran contended that the VA examinations afforded did not accurately reflect the severity of her disability. Specifically, she stated that she experienced new or worsened symptomatology that includes, but is not limited to, tingling, numbness, and shooting pain. The Veteran was last afforded a VA examination in September 2016. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an orthopedic examination to determine the current severity of her service-connected left shoulder labral tear, status post repair.  The entire record must be reviewed by the examiner in conjunction with the examination. 

The findings must include range of motion studies, and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups.  The left and right shoulders should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016). 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must explain the rationale for all opinions.

2.  Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




